EXECUTION COPY Exhibit *This Instrument Grants a Security Interest by a Utility TEXAS-NEW MEXICO POWER COMPANY TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee First Mortgage Indenture Dated as of March 23, 2009 *This Instrument Contains After-Acquired Property Provisions TABLE OF CONTENTS Recital of the Company 1 Granting Clauses 1 ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 6 SECTION 1.01 General Definitions. 6 SECTION 1.02 Funded Property; Funded Cash. 20 SECTION 1.03 Property Additions; Cost. 22 SECTION 1.04 Net Earnings Certificate; Adjusted Net Earnings; Annual Interest Requirements. 24 SECTION 1.05 Compliance Certificates and Opinions. 26 SECTION 1.06 Content and Form of Documents Delivered to Trustee. 27 SECTION 1.07 Acts of Holders. 29 SECTION 1.08 Notices, Etc. to Trustee and Company. 30 SECTION 1.09 Notice to Holders of Securities; Waiver. 32 SECTION 1.10 Trust Indenture Act; Conflict with Trust Indenture Act. 32 SECTION 1.11 Effect of Headings and Table of Contents. 32 SECTION 1.12 Successors and Assigns. 32 SECTION 1.13 Separability Clause. 33 SECTION 1.14 Benefits of Indenture. 33 SECTION 1.15 Governing Law; Waiver of Trial by Jury. 33 SECTION 1.16 Legal Holidays. 33 SECTION 1.17 Investment of Cash Held by Trustee. 33 SECTION 1.18 Utility and Transmitting Utility. 33 ARTICLE II SECURITY FORMS 34 SECTION 2.01 Forms Generally. 34 SECTION 2.02 Form of Trustee’s Certificate of Authentication. 35 ARTICLE III THE SECURITIES 35 SECTION 3.01 Amount Unlimited; Issuable in Series. 35 SECTION 3.02 Denominations. 39 SECTION 3.03 Execution, Dating, Certificate of Authentication. 39 SECTION 3.04 Temporary Securities. 40 SECTION 3.05 Registration, Registration of Transfer and Exchange. 40 SECTION 3.06 Mutilated, Destroyed, Lost and Stolen Securities. 41 SECTION 3.07 Payment of Interest; Interest Rights Preserved. 42 SECTION 3.08 Persons Deemed Owners. 43 SECTION 3.09 Cancellation by Trustee. 45 SECTION 3.10 Computation of Interest; Usury Not Intended. 45 SECTION 3.11 Payment to Be in Proper Currency. 46 SECTION 3.12 CUSIP Numbers. 46 SECTION 3.13 Naming Series of Securities. 46 i ARTICLE IV ISSUANCE OF SECURITIES 46 SECTION 4.01 General. 46 SECTION 4.02 Issuance of Securities on the Basis of Property Additions. 49 SECTION 4.03 Issuance of Securities on the Basis of Retired Securities. 51 SECTION 4.04 Issuance of Securities on the Basis of Deposit of Cash. 52 ARTICLE V REDEMPTION OF SECURITIES 53 SECTION 5.01 Applicability of Article. 53 SECTION 5.02 Election to Redeem; Notice to Trustee. 53 SECTION 5.03 Selection of Securities to Be Redeemed. 53 SECTION 5.04 Notice of Redemption; Deposit. 54 SECTION 5.05 Securities Payable on Redemption Date. 55 SECTION 5.06 Securities Redeemed in Part. 56 ARTICLE VI COVENANTS 56 SECTION 6.01 Payment of Securities; Lawful Possession; Maintenance of Lien. 56 SECTION 6.02 Maintenance of Office or Agency. 56 SECTION 6.03 Money for Securities Payments to Be Held in Trust. 57 SECTION 6.04 Corporate Existence. 58 SECTION 6.05 Maintenance of Properties. 58 SECTION 6.06 Payment of Taxes; Discharge of Liens. 59 SECTION 6.07 Insurance. 59 SECTION 6.08 Recording, Filing, Etc. 63 SECTION 6.09 Waiver of Certain Covenants. 64 SECTION 6.10 Annual Officer’s Certificate as to Compliance; Certificates of No Default. 64 ARTICLE VII [INTENTIONALLY OMITTED] 65 ARTICLE VIII POSSESSION, USE AND RELEASE OF MORTGAGED PROPERTY 65 SECTION 8.01 Quiet Enjoyment. 65 SECTION 8.02 Dispositions Without Release. 65 SECTION 8.03 Release of Funded Property. 66 SECTION 8.04 Release of Property Not Constituting Funded Property. 71 SECTION 8.05 Release of Minor Properties. 72 SECTION 8.06 Withdrawal or Other Application of Funded Cash; Purchase Money Obligations. 72 SECTION 8.07 Release of Property Taken by Eminent Domain, Etc. 75 SECTION 8.08 Disclaimer or Quitclaim. 76 SECTION 8.09 Miscellaneous. 76 ARTICLE IX SATISFACTION AND DISCHARGE 77 SECTION 9.01 Satisfaction and Discharge of Securities. 77 SECTION 9.02 Satisfaction and Discharge of Indenture. 80 SECTION 9.03 Application of Trust Money. 80 ii ARTICLE X EVENTS OF DEFAULT; REMEDIES 81 SECTION 10.01 Events of Default. 81 SECTION 10.02 Acceleration of Maturity; Rescission and Annulment. 82 SECTION 10.03 Entry upon Mortgaged Property. 83 SECTION 10.04 Power of Sale; Suits for Enforcement. 83 SECTION 10.05 Incidents of Sale. 86 SECTION 10.06 Collection of Indebtedness and Suits for Enforcement by Trustee. 87 SECTION 10.07 Application of Money Collected. 87 SECTION 10.08 Receiver. 88 SECTION 10.09 Trustee May File Proofs of Claim. 88 SECTION 10.10 Trustee May Enforce Claims Without Possession of Securities. 89 SECTION 10.11 Limitation on Suits. 89 SECTION 10.12 Unconditional Right of Holders to Receive Principal, Premium and Interest. 90 SECTION 10.13 Restoration of Rights and Remedies. 90 SECTION 10.14 Rights and Remedies Cumulative. 90 SECTION 10.15 Delay or Omission Not Waiver. 91 SECTION 10.16 Control by Holders of Securities. 91 SECTION 10.17 Waiver of Past Defaults. 91 SECTION 10.18 Undertaking for Costs. 92 SECTION 10.19 Waiver of Appraisement and Other Laws. 92 ARTICLE XI THE TRUSTEE 92 SECTION 11.01 Certain Duties and Responsibilities. 92 SECTION 11.02 Notice of Defaults. 94 SECTION 11.03 Certain Rights of Trustee. 94 SECTION 11.04 Not Responsible for Recitals or Issuance of Securities or Application of Proceeds and Limitation on Duty of Trustee with respect to Mortgaged Property. 96 SECTION 11.05 May Hold Securities. 96 SECTION 11.06 Money Held in Trust. 97 SECTION 11.07 Compensation and Reimbursement. 97 SECTION 11.08 Disqualification; Conflicting Interests. 98 SECTION 11.09 Corporate Trustee Required; Eligibility. 98 SECTION 11.10 Resignation and Removal; Appointment of Successor. 99 SECTION 11.11 Acceptance of Appointment by Successor. 100 SECTION 11.12 Merger, Conversion, Consolidation or Succession to Business. 101 SECTION 11.13 Preferential Collection of Claims Against Company. 101 SECTION 11.14 Co-trustees and Separate Trustees. 102 SECTION 11.15 Appointment of Authenticating Agent. 103 iii ARTICLE XII LISTS OF HOLDERS; REPORTS BY TRUSTEE AND COMPANY 105 SECTION 12.01 Lists of Holders. 105 SECTION 12.02 Preservation of Information; Communications to Holders. 105 SECTION 12.03 Reports by Trustee. 106 SECTION 12.04 Reports by Company. 106 ARTICLE XIII CONSOLIDATION, MERGER, CONVEYANCE OR OTHER TRANSFER 107 SECTION 13.01 Company May Consolidate, Etc., Only on Certain Terms. 107 SECTION 13.02 Successor Corporation Substituted. 108 SECTION 13.03 Extent of Lien Hereof on Property of Successor Corporation. 109 SECTION 13.04 Release of Company Upon Conveyance or Other Transfer. 109 SECTION 13.05 Merger into Company; Extent of Lien Hereof. 109 ARTICLE XIVSUPPLEMENTAL INDENTURES 110 SECTION 14.01 Supplemental Indentures Without Consent of Holders. 110 SECTION 14.02 Supplemental Indentures With Consent of Holders. 112 SECTION 14.03 Execution of Supplemental Indentures. 113 SECTION 14.04 Effect of Supplemental Indentures. 113 SECTION 14.05 Reference in Securities to Supplemental Indentures. 114 SECTION 14.06 Modification Without Supplemental Indenture. 114 ARTICLE XV MEETINGS OF HOLDERS; ACTION WITHOUT MEETING 114 SECTION 15.01 Purposes for Which Meetings May Be Called. 114 SECTION 15.02 Call, Notice and Place of Meetings. 114 SECTION 15.03 Persons Entitled to Vote at Meetings. 115 SECTION 15.04 Quorum; Action. 115 SECTION 15.05 Attendance at Meetings; Determination of Voting Rights; Conduct andAdjournment of Meetings. 116 SECTION 15.06 Counting Votes and Recording Action of Meetings. 117 SECTION 15.07 Action Without Meeting. 118 ARTICLE XVI IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 118 SECTION 16.01 Liability Solely Corporate. 118 SIGNATURES S-1, S-2 EXHIBIT A Legal Description of Real Property Owned in Fee and Appurtenant Easements (and Leasehold Interest as to Exhibit A-157) EXHIBIT B Licenses, Permits, Franchises, Easements and Rights of Way EXHIBIT C Legal Description of Specifically Excluded Real Property Owned in Fee EXHIBIT D Liens, Defects, Irregularities, Deficiencies, Exceptions and Limitations iv FIRST MORTGAGE INDENTURE, dated as of March 23, 2009, between TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and subsisting under the laws of Texas (herein called the “Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association organized and existing under the laws of the United States, as Trustee (herein called the “Trustee”). Recital of the Company The Company has duly authorized the execution and delivery of this Indenture, as originally executed and delivered, to provide for the issuance from time to time of its bonds, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as contemplated herein, and to provide security for the payment of the principal of and premium, if any, and interest, if any, on the Securities and the performance and observance of the other obligations of the Company hereunder.All acts necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been performed. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires, capitalized terms used herein shall have the meanings assigned to them in Article I of this Indenture. Granting Clauses NOW, THEREFORE, THIS INDENTURE WITNESSETH, that, in consideration of the premises and of the purchase of the Securities by the Holders thereof, and in order to secure the payment of the principal of and premium, if any, and interest, if any, on all Securities from time to time Outstanding and the performance of the covenants therein and herein contained and to declare the terms and conditions on which such Securities are secured, the Company hereby grants, bargains, sells, conveys, assigns, transfers, mortgages, pledges, sets over and confirms to the Trustee, and grants to the Trustee a security interest in, the following (subject, however, to the terms and conditions set forth in this Indenture): Granting Clause First All right, title and interest of the Company, as of the date of the execution and delivery of this Indenture, as originally executed and delivered (the “Execution Date”), in and to all property, real, personal and mixed, located in the state of Texas (other than Excepted Property), including without limitation all right, title and interest of the Company in and to the following property so located (other than Excepted Property): (a)all real property owned in fee, easements and other interests in real property which are specifically described in Exhibit A attached hereto and incorporated herein by this reference or upon or over which any of the Mortgaged Property is operated; (b) all licenses, permits to use the real property of others, franchises to use public roads, streets and other public properties, or to own or operate any of the Mortgaged Property, easements, rights of way and other rights or interests relating to the occupancy or use of real property, including without limitation all of the same which are specifically described in ExhibitB attached hereto and incorporated herein by this reference; (c) all facilities, machinery, equipment and fixtures for the generation, transmission and distribution of electric energy including, but not limited to, all plants, powerhouses, dams, diversion works, generators, turbines, engines, boilers, fuel handling and transportation facilities, air and water pollution 1 control and sewage and solid waste disposal facilities, switchyards, towers, substations, transformers, poles, lines, cables, conduits, ducts, conductors, meters, regulators and all other property used or to be used for any or all of such purposes; (d) all buildings, offices, warehouses, structures or improvements in addition to those referred to or otherwise included in clauses (a) and (c) above; (e) all computers, data processing, data storage, data transmission and/or telecommunications facilities, equipment and apparatus necessary for the operation or maintenance of any facilities, machinery, equipment or fixtures described or referred to in clauses (c) or (d) above; and (f) all of the foregoing property in the process of construction; Granting Clause Second Subject to the applicable exceptions permitted by Section 8.09(d), Section 13.03 and Section 13.05, all right, title and interest of the Company in all property, real, personal and mixed, located in the state of Texas (other than Excepted Property) which may be hereafter acquired by the Company, it being the intention of the Company that all such property acquired by the Company after the Execution Date shall be as fully embraced within and subjected to the Lien hereof as if such property were owned by the Company as of the Execution Date; Granting Clause Third Any Excepted Property, which may, from time to time after the Execution Date, by delivery or by an instrument supplemental to this Indenture, be subjected to the Lien hereof by the Company, the Trustee being hereby authorized to receive the same at any time as additional security hereunder; it being understood that any such subjection to the Lien hereof of any Excepted Property as additional security may be made subject to such reservations, limitations or conditions respecting the use and disposition of such property or the proceeds thereof as shall be set forth in such instrument; and Granting Clause Fourth All tenements, hereditaments, servitudes and appurtenances belonging or in any wise appertaining to the aforesaid property, with the reversions and remainders thereof, located in the State of Texas; Excepted Property Expressly excepting and excluding, however, from the Lien of this Indenture all right, title and interest of the Company in and to the following property, whether now owned or hereafter acquired (herein sometimes called “Excepted Property”): (a)all cash on hand or in banks or other financial institutions, cash equivalents, deposit accounts, shares of stock, interests in general or limited partnerships or limited liability entities, bonds, notes, other evidences of ownership, equity, indebtedness and other securities, of whatsoever kind and nature, not hereafter paid or delivered to, deposited with or held by the Trustee hereunder or required so to be; (b)all contracts, leases, operating agreements and other agreements of whatsoever kind and nature (except to the extent that any of the same are described in clause (a) or clause (b) 2 of Granting Clause First of this Indenture, in which case they are included within the Lien of this Indenture; provided, that any lease agreements that are excluded from the Lien of this Indenture under clause (g) below shall not be deemed to be included in the Lien of this Indenture); all contract rights, bills, notes and other instruments and chattel paper (except to the extent that any of the same constitute securities, in which case they are separately excepted from the Lien of this Indenture under clause (a) above, and except to the extent that any of the same constitute property described in clause (j) and/or clause (k) below, in which case they are separately excepted from the Lien of this Indenture under clause (j)or clause (k) below, as applicable); all revenues, income and earnings, all accounts, accounts receivable and unbilled revenues, and all rents, tolls, issues, product and profits, claims, credits, demands and judgments; all governmental and other licenses, permits, franchises, consents and allowances (except to the extent that any of the same are specifically described in clause (b) of Granting Clause First of this Indenture, in which case they are included within the Lien of this Indenture); and all patents, patent licenses and other patent rights, patent applications, trade names, trademarks, copyrights, domain names, claims, credits, choses in action and other intangible property and general intangibles including, but not limited to, computer software; (c)all automobiles, buses, trucks, truck cranes, tractors, trailers and similar vehicles and movable equipment; all rolling stock, rail cars and other railroad equipment; all vessels, boats, barges and other marine equipment; all airplanes, helicopters, aircraft engines and other flight equipment; all parts, accessories and supplies used in connection with any of the foregoing in this subpart (c); and all personal property of such character that the perfection of a security interest therein or other Lien thereon is not governed by the Texas Uniform Commercial Code; (d)all goods, stock in trade, wares, merchandise and inventory held for the purpose of sale or lease in the ordinary course of business; all materials, supplies, inventory and other items of personal property which are consumable (otherwise than by ordinary wear and tear) in their use in the operation or ownership of the Mortgaged Property; all fuel, including nuclear fuel, whether or not any such fuel is in a form consumable in the operation or ownership of the Mortgaged Property, including separate components of any fuel in the forms in which such components exist at any time before, during or after the period of the use thereof as fuel; all hand and other portable tools and equipment; all furniture and furnishings; and computers and data processing, data storage, data transmission, telecommunications and other facilities, equipment and apparatus, which, in any case, are used primarily for administrative or clerical purposes or are otherwise not necessary for the operation or maintenance of the facilities, machinery, equipment or fixtures described or referred to in clause (c) or (d) of Granting Clause First of this Indenture; (e)all coal, ore, gas, oil and other minerals and all timber, and all rights and interests in any of the foregoing, whether or not such minerals or timber shall have been mined or extracted or otherwise separated from the land; and all electric energy, gas (natural or artificial), steam, water and other products generated, produced, manufactured, purchased or otherwise acquired by the Company; (f)all real property, leaseholds, gas rights, wells, gas works, stations and substations, transmission pipelines, storage facilities, holders, tanks, retorts, purifiers, odorizers, scrubbers, compressors, valves, regulators, pumps, mains, pipes, service pipes, conduits, ducts, fittings and 3 connections, services, meters, gathering, tap or other pipe lines, facilities, equipment, apparatus or any other property used or to be used for the production, gathering transmission, storage or distribution of natural gas, crude oil or other hydro-carbons or minerals; (g)all property which is the subject of a lease agreement designating the Company as lessee and all right, title and interest of the Company in and to such property and in, to and under such lease agreement, whether or not such lease agreement is intended as security (except to the extent that any of the same are specifically set forth in Exhibit A-1 et seq. or Exhibit B-1 et seq. to this Indenture, in which case they are included within the Lien of this Indenture); (h)all facilities, machinery, equipment and fixtures for the appropriation, storage, transmission and distribution of water including, but not limited to, water works, reservoirs, diversion works, stations and substations, transmission pipelines, canals, raceways, flumes, waterways, aqueducts, storage facilities, tanks, purifiers, valves, regulators, pumps, mains, pipes, service pipes, conduits, fittings and connections, services, meters and any and all other property used or to be used for any or all of such purposes; (i)all real property owned in fee and other interests in real property which are specifically described or referred to in Exhibit C attached hereto and incorporated herein by this reference; (j)(A) all regulatory assets, stranded costs, transition property, all rights and property interests (contractual, statutory, regulatory or otherwise) to impose and collect transition charges, including all cash proceeds collected, and accounts receivable arising, therefrom and all rights and interests that may become transition property under the Texas Utilities Code; (B) all rights to assign, sell, convey or otherwise transfer any or all of such rights and property interests in connection with the issuance of transition bonds or any similar financing transaction; and (C) the cash proceeds from the issuance and sale of transition bonds and from any similar financing transaction, all as contemplated by and within the meaning of § 39.301 (or any similar or successor provision) of the Texas Utilities Code;and (k)(A) all rights and property interests (contractual, statutory, regulatory or otherwise) authorized by law or regulation to impose on and collect from the Company’s customers any and all specific charges and surcharges (nonbypassable or otherwise) for the purpose of providing security for the issuance of debt obligations the proceeds of which are to be used for any one or more of (1) the repair, reconstruction or replacement of property damaged or destroyed by storm or other natural condition or occurrence, (2) the acquisition and construction of property and equipment for the control, capture, sequestration, disposal or abatement of pollution (including, without limitation, carbon dioxide or any other chemical composition), heat, solid, fluid or gaseous waste or any other chemical, waste, byproduct, element, condition, characteristic or occurrence that is, or could be, considered to be adverse to the environment, (3) remediation of any environmental occurrence or condition, or (4) any other purpose for which such securitized debt financing is authorized under Texas law or regulation; (B) the cash proceeds collected, and accounts receivable arising, from such rights and property interests; (C) allrights to assign, sell, convey or otherwise transfer any or all of such rights and property interests in connection with the issuance and sale of any debt obligations the repayment of which 4 is to be secured by any or all of such rights and property interests and the proceeds therefrom; and (D) all cash proceeds from the issuance and sale of any such debt obligations; provided, however, that, subject to the provisions of Section 13.03, (x) if, at any time after the occurrence of an Event of Default, the Trustee, or any separate trustee or co-trustee appointed under Section 11.14 or any receiver appointed pursuant to Section 10.08 or otherwise, shall have entered into possession of all or substantially all of the Mortgaged Property, all the Excepted Property described or referred to in the foregoing clauses (b), (c) and (d), then owned or held or thereafter acquired by the Company, to the extent that the same is used in connection with, or otherwise relates or is attributable to, the Mortgaged Property and is located in the State of Texas, shall immediately, and, in the case of any Excepted Property described or referred to in clause (f), to the extent that the same is used in connection with, or otherwise relates or is attributable to, the Mortgaged Property and is located in the State of Texas, upon demand of the Trustee or such other trustee or receiver, become subject to the Lien of this Indenture to the extent not prohibited by law and applicable regulations or by the terms of any other Lien or encumbrance on such Excepted Property, and the Trustee or such other trustee or receiver may, to the extent not prohibited by law and applicable regulations or by the terms of any such other Lien (and subject to the rights of the holders of all such other Liens), at the same time likewise take possession thereof, and (y) whenever all Events of Default shall have been cured and the possession of all or substantially all of the Mortgaged Property shall have been restored to the Company, such Excepted Property shall again be excepted and excluded from the Lien hereof to the extent set forth above; it being understood that the Company may, however, pursuant to Granting Clause Third, subject to the Lien of this Indenture any Excepted Property, whereupon the same shall cease to be Excepted Property; TO HAVE AND TO HOLD all such property, real, personal and mixed, unto the Trustee, its successors in trust and their assigns forever; SUBJECT, HOWEVER, to (a) Liens existing at the Execution Date, (b) as to property acquired by the Company after the Execution Date, Liens and defects, irregularities, deficiencies, exceptions and limitations in title existing or placed thereon at the time of the acquisition thereof (including, but not limited to, Purchase Money Liens), (c)
